
	
		II
		Calendar No. 984
		110th CONGRESS
		2d Session
		S. 2535
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To revise the boundary of the Martin Van Buren National
		  Historic Site, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Martin Van Buren National Historic
			 Site Boundary Revision Act.
		2.DefinitionsAs used in this Act:
			(1)Historic
			 siteThe term historic site means the Martin Van
			 Buren National Historic Site in the State of New York established by Public Law
			 93–486 (16 U.S.C. 461 note) on October 26, 1974.
			(2)MapThe
			 term map means the map entitled Boundary Map, Martin Van
			 Buren National Historic Site, numbered 460/80801, and
			 dated January 2005.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the historic site
			 was established to preserve and interpret the landscape, structures, and
			 collections of the house known as Lindenwald in Kinderhook, New
			 York, which was owned by Martin Van Buren, the eighth President of the United
			 States from 1839 to his death in 1862;
				(2)the current
			 boundary of the historic site, encompassing about 39 acres of land, does not
			 adequately protect natural and cultural resources that contribute to the
			 significance of the historic site;
				(3)the conservation
			 easements acquired to preserve the key agricultural views of the historic site
			 no longer offer adequate protection for the views;
				(4)development of
			 administrative buildings and facilities required for future operations of the
			 historic site within the current boundaries of the historic site may not be
			 suitable due to the impacts of those buildings and facilities on historic or
			 scenic resources; and
				(5)a boundary study
			 prepared by the National Park Service in 2003 identifies about 331 acres of
			 land that, if acquired, would—
					(A)help protect the
			 agricultural character and the quality of the setting of the historic site;
			 and
					(B)increase
			 opportunities for interpretation and education at the historic site.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to protect the
			 remaining contributing resources significant to the historic site;
				(2)to preserve a more
			 accurate portrayal of Lindenwald by reuniting remaining agricultural land
			 associated with the house through the acquisition of the agricultural land from
			 willing sellers;
				(3)to enhance the
			 interpretation of the broader political and agrarian beliefs of President Van
			 Buren by—
					(A)enabling public
			 access to key agricultural resources; and
					(B)protecting the
			 scenic values associated with the historic site; and
					(4)to enable the
			 National Park Service to establish administrative facilities that do not
			 intrude on the resources or scenic values of the historic site.
				4.Boundary
			 adjustments to the historic site
		3.Boundary adjustments to
			 the historic site
			(a)Boundary
			 adjustmentThe boundary of the historic site is adjusted to
			 include approximately 261 acres of land identified as the PROPOSED PARK
			 BOUNDARY, as generally depicted on the map.
			(b)Acquisition
			 authorityThe Secretary may acquire the land and any interests in
			 the land described in subsection (a) from willing sellers by donation, purchase
			 with donated or appropriated funds, or exchange.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)AdministrationLand
			 acquired for the historic site under this section shall be administered as part
			 of the historic site in accordance with applicable law (including
			 regulations).
			5.Authorization of
			 appropriations
		4.Authorization of
			 appropriations
			There are authorized to be appropriated
			 such sums as are necessary to carry out this Act.
			
	
		September 16, 2008
		Reported with amendments
	
